Citation Nr: 1828083	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1964 to June 1966, including service in the Republic of Vietnam.  He is the recipient of the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a statement received in April 2018, the Veteran requested that his appeal be advanced on the Board's docket, as he had had several heart attacks, had been diagnosed as having dementia and congestive heart failure, and had recently undergone open heart surgery.  He indicated that he would need nursing home care in the near future.  In support of his request, the Veteran submitted clinical records corroborating his statements.  In view of the record, the Board has advanced the case on its docket.  See 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (allowing for advancement on the docket where "the appellant is seriously ill").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records are negative for complaints or findings of a psychiatric disability.  At his May 1966 military separation medical examination, he denied having or ever having had frequent or terrifying nightmares, depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

In March 2012, the Veteran submitted an application for VA compensation benefits seeking service connection for PTSD, stating that he had nightmares, flashbacks, recurring dreams, anger attacks, and anxiety.  

VA clinical records obtained in support of the claim show that in January 2011, the Veteran sought treatment for concerns that he had PTSD.  He was referred for a mental health assessment which showed that he did not meet the criteria for a diagnosis of PTSD.

The Veteran was afforded a VA medical examination in September 2012.  After examining the Veteran and reviewing the record, the examiner diagnosed the Veteran as having anxiety disorder, not otherwise specified; and alcohol dependence in remission.  The examiner concluded that these conditions were less likely than not caused by or the result of the Veteran's military service, including his combat experiences.  Rather, the examiner explained that the Veteran's symptoms were related to his current lifestyle and that the sources of his distress were not related to his military service.

The examiner further determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He explained that the Veteran denied having PTSD symptoms beyond combat exposure and the examiner explained that the Veteran did not persistently re-experience his stressor, did not display symptoms of persistent avoidance of stimuli associated with the stressor, nor did he exhibit increased arousal.  

In a December 2013 statement, the Veteran indicated that he served in combat in Vietnam and currently experienced mental depression and other mental conditions which he believed were the result of his combat experiences.  In a September 2014 Statement of the Case, the RO continued the denial of the claim, noting that the record did not contain a confirmed diagnosis of PTSD and the medical examination showed that the Veteran's anxiety disorder was not caused by his military service.

Since that time, the Veteran has submitted a November 2014 statement explaining that he was diagnosed as having PTSD.  Additionally, a November 2014 Mental Health Diagnostic Study from the Poplar Bluff VA Medical Center (VAMC) states that a diagnosis of PTSD is "suggested" after the Veteran met Criteria B, C, and D.  Subsequent VA clinical records show diagnoses of PTSD and unspecified, recurrent major depressive episodes, moderate. 

As the RO has not yet reviewed these records in the first instance, a remand is necessary.  In addition, as these records show that the Veteran may have a diagnosis of PTSD, and possibly major depressive episodes, a new VA examination should be arranged.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that complete VA clinical records are associated with the Veteran's electronic claims file, to include those from the Poplar Bluff VAMC and St. Louis VAMC.

2.  The Veteran should be scheduled for a VA medical examination to determine the etiology of his current psychiatric disability or disabilities.  

After examining the Veteran and reviewing the record, the examiner should first delineate all current psychiatric disorders identified on examination or at any time during the course of the appeal.  For each disability identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's military service, including as a result of combat experiences.

3.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

